Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 5/2/2022. 
The following is the status of claims: claims 1, 11, 12 and 20 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 5/2/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 11, 12 and 20, the claimed features in
independent claim 1 (and substantially similar independent claim 11, 12 and 20):

“receiving a multi-variate time-series dataset comprising a plurality of time dependent
datasets;

for each of the plurality of time-dependent datasets, segmenting that time dependent
dataset at a transition point, wherein each of the transition points corresponds
to a change in value that meets a predetermined threshold and occurs over a period of
time, wherein segments of each of the time-dependent dataset resulting from the
segmenting have different lengths, wherein a number of segments for each of the
plurality of time-dependent datasets differs between the plurality of time-dependent
datasets;

clustering the segments across the plurality of time-dependent datasets into
clusters having similar lengths of segments, wherein at least one of the clusters comprises
segments from more than one of the plurality of time-dependent datasets;

for each cluster (i) selecting a representative segment length and (ii) identifying a
feature subset in that cluster, wherein a feature subset comprises features from the time-dependent datasets that can be represented by the representative segment for the given
cluster;

generating a new multi-variate time series dataset from the representative segment
lengths and the feature subsets of the clusters;

identifying, across the new-multi-variate time series dataset, subset transition points, wherein each of the subset transition points corresponds to a change in value that meets a predetermined threshold within its corresponding feature subset; and

determining, by applying a threshold test to the subset transition points, a segment
length to be used in segmenting the entire multi-variate time-series dataset.”;



in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Hao et al., US Pub. No. 2013/0110753 A1, teaches a multivariate time-series prediction is combined with motif discovery. Multivariate time-series prediction is performed on measured (past) data points to generate or determine predicted data points. One or more motifs are discovered or determined within the combined measured data points and the predicted data points. The motifs within the measured data points are associated with the motifs within the predicted data points to permit inferences of the motifs within the measured data points to be applied to the motifs within the predicted data points. The measured data points, the predicted
data points, and the motifs are displayed. User interaction with this display of the measured data points, the predicted data points, and the motifs is permitted.

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 5/19/2020, with particular attention to paragraphs 0021-0025; and the examiner also found figures 1 and 2A helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152